DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 
Status of Claims
Claims 9 and 19 have been amended.
Claims 1-20 are currently pending and have been examined. 
	
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2021; April 10, 2022, August 9, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-9, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) in view of Pande et al. (2019/0385213).

Claim 1 and 11
Parundekar discloses technology for determining an interactive advertisement for presentation to the user in a vehicle based on the user data.
a vehicle; and one or more physical processors carried by the vehicle, the one or more physical processors carried by the vehicle being configured by machine readable instructions to: detect presence of individual users near and/or within an interior of the vehicle; identify the individual users detected as being near and/or within the interior of the vehicle ; in response to identifying the individual users detected as being near and/or within the interior of the vehicle, (Parundekar [0078][0097]); See “the sensors 140 can detect that three people are sitting in the vehicle.”
identify, for the individual users, in-vehicle content specific to the individual groups of products and control one or more vehicle components coupled to the vehicle to provide the in-vehicle content specific to the individual groups  of products with the relatively greater quantity of products, including controlling a first vehicle component to provide the first set of content. (Parundekar [0180]) See at least “The navigation application can generate a search result including a list of recommended restaurants [where the recommended restaurant type [product] is the group]. The list of recommended restaurants can be generated based on user data associated with the user (e.g., user behavior, user history [restaurant experience already had by the user], etc.). The navigation application can present the search result via a console display of the vehicle [in vehicle content]. See also [0074] where the history of the user indicates that the user likes the category of Italian restaurants because they visit those restaurants at a high frequency than other types of restaurants. See also [0180] where the reference teaches providing in vehicle suggestions based on user data, where the user data indicated a category of Italian food because that is indicated to be the most visited type of restaurant by the user. While the reference is referring to frequently visited restaurant types, it would be obvious to modify the reference to reflect products because the goal is to provide information based on what the user history suggests would be receptive by the user.
Parundekar does not teach identifying products the user owns. Pande teaches:
obtain user information for the individual users, the user information for the individual users identifying individual sets of products the individual users own and have  interacted with by the individual users, such that first user information for a first user is obtained, the first user information  identifying a first set of products owned by the first user and interacted with by the first user (Pande [0004]) See at least “a method of generating an item recommendation to a user includes identifying sales associated with a retail customer and classifying the sales into item level data. For each item in the item level data, an item category is identified” Where the item category is the set of products.
identify, for the individual sets of products the individual users own and have interacted with prior to the See at least “The item level analysis engine 116 can also categorize the items into generalized item categories and subcategories for purposes of generating recommendations on an item/category level…”
determine, for the individual users, individual quantities of products included in individual groups  of products, including determining the first group of products includes a first quantity of products, and the second group of products includes a second quantity (Burr [0067]); See at least “The certain number of product items may be ordered on the display according to a rank value calculated based on, by way of example and not limitation, an analysis of information about the items in a collection of items, and the order of the displayed items may be in order of likelihood of purchase by the user. As previously discussed above, a system in accordance with the present disclosure may, for each product item in the collection, calculate a value reflecting or representing a combination of factors that influence the likelihood of purchase of the item by this specific user.” See also [0067] “A subset of the collection made up of a particular number of the product or service items in the collection may be selected for promotion to the consumer, in order of decreasing level of interest or likelihood of purchase by the consumer.”
individual groups of products with a relatively greater quantity of products within the individual sets of products, an individual groups of products including products having one or more values of one or more product attributes in common, such that in response to the first quantity of products being greater than the second quantity of products, a first set of content specific to the first groups of products included in the first set of products is  [presented to the user] (Pande [0034]) See at least “The basket matrix can be, for example, a two dimensional matrix of items, with rows representing separate item categories in order of likelihood of selection (from highest to lowest) and columns representing individual items within each category in order of likelihood of selection (from highest to lowest). The matrix can be any size, but typically will be cut off at a predetermined or statistically significant size (e.g., when selection or purchase is mathematically unlikely).
Pande does not explicitly disclose the limitation within a vehicle environment . However, Pande teaches identifying and promoting recommended product items, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this could occur in any location, including a vehicle because the advertiser has a captive audience. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of using current personal information of a consumer to identify and provide related content, as taught by Pande, to increase purchases for items of interest to the user.


Claim 2 and 12
Parundekar teaches in vehicle display of products/ services based on a user history of past purchases. 
in-vehicle content; control the one or more vehicle components to provide the in-vehicle content  (Parundekar [0078][0097]); See “the sensors 140 can detect that three people are sitting in the vehicle.” See also Parundekar [0180] See at least “The navigation application can generate a search result including a list of recommended restaurants [where the recommended restaurant [product] is based on the type of restaurant that the user likes]. The list of recommended restaurants can be generated based on user data associated with the user (e.g., user behavior, user history [restaurant experience already had by the user], etc.). The navigation application can present the search result via a console display of the vehicle [in vehicle content].	
Parundekar does not teach prioritizing the display.  Pande teaches displaying content based on prioritization:
wherein the one or more physical processors are further configured by the machine-readable instructions to: prioritize the provision of the identified content, wherein prioritization is based on one or more other values of one or more other product attributes of the products included in the individual groups of products, such that content within the first set of content is prioritized based on values of a second product attribute of the products included in the first groups of products (Pande [0034][0061][0062]) See “The basket matrix can be, for example, a two dimensional matrix of items, with rows representing separate item categories in order of likelihood of selection (from highest to lowest) and columns representing individual items within each category in order of likelihood of selection (from highest to lowest). The matrix can be any size, but typically will be cut off at a predetermined or statistically significant size (e.g., when selection or purchase is mathematically unlikely). See also paragraphs [0061] and [0062] where bundles are presented to the user, which are collections of items from similar categories. See where a snack bundle is presented to a user based on past purchase analysis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of prioritizing products to aid in targeting content, as taught by Pande, to provide the most relevant content during a car ride. 


Claim 7  and 17
Parundekar discloses the limitations above, but does not teach that the first product is an individual product includes a good and/or a service. Pande teaches:
wherein an individual product includes a good and/or a service (Pande [0061]-0063]) See where the reference teaches that a snack bundle or cleaning bundle is presented to a user based on analysis of past purchases from those categories.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of the product being an individual product includes a good and/or a service, as taught by Pande, to include all relevant content to the user. 

Claim 8 and 18
Parundekar discloses the limitations above, but does not teach what the individual products include. Pande teaches:
wherein an individual good includes one or more of a toy, a game console, a book, or an article of clothing, and an individual service includes one or more of a video game, an attraction at a theme park, or a movie watching experience (Pande [0043])
Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of individual good (i.e. “a toy, a game console, a book, or an article of clothing, and an individual service includes one or more of a video game, an attraction at a theme park, or a movie watching experience” as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05. The functional limitation is finding a subset of the content of the interest to the user. The reference below teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, the method of identifying what is induced with the goods and services, as taught by Pande, to narrow the type of information given to the user.

Claim 9 and 19
Parundekar discloses the limitations above, but does not teach that the first set of content is specific to the first group products. Pande teaches:
wherein the first set of content is specific to the first group products by virtue of the first set of content being representative of the first value of the first product attribute (Pande [0004][0061]-[0063][Figure 2]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar, that the first set of content is specific to the first group of products, as taught by Pande, to provide more relevant content to the rider. 



Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) in view of Pande et al. (2019/0385213) and Burr (2016/0005070).

Claim 3 and 13
Parundekar  and Pande disclose the limitations above, but does not teach that the first product attribute is product brand. Burr teaches:
wherein the first product attribute is product brand (Burr [0043][0044]). See at least “Preference information may also be derived based upon online shopping activities such as, by way of example and not limitation, the number of consumer page views of particular products, brands, styles, designers, manufacturers, or models.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content, as taught by Parundekar and Pande, the method of identifying products brands to aid in targeting content, as taught by Burr, to provide more relevant targeted content. 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) and Pande et al. (2019/0385213) in view of Penilla (9,467,515).

Claim 4 and 14
The combination of Parundekar and Pande teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is time period of interaction (Penilla [Column 42 Lines 14-20]). See “Other contextual information can be mined, including a learned profile of the user, which shows what the user likes, does, prefers, has done over time [time period of interaction] as a pattern, etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Pande, the method of identifying product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claim 5 and 15
The combination of Parundekar and Pande  teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is frequency of use (Penilla [Column 35 Lines 23-35]). See “Past actions 2210 are logged into a database either locally on the vehicle computer or remotely which are fed into to module 2216. In this example, data about when the user's actions are stored, along with unique identifiers that will allow assumptions to be made in the future. These identifiers include times, dates, rates, capacities, temperatures, frequency, degrees, distance, etc.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Pande, the method of identifying specific product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claim 6 and 16
The combination of Parundekar and Pande teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the following specific attributes of the product. Penilla discloses the limitations as shown:
wherein the first product attribute is cost  (Penilla [Column 35 Lines 23-35]). See “Past actions 2210 are logged into a database either locally on the vehicle computer or remotely which are fed into to module 2216. In this example, data about when the user's actions are stored, along with unique identifiers that will allow assumptions to be made in the future. These identifiers include times, dates, rates, capacities, temperatures, frequency, degrees, distance, etc.”
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Pande, the method of identifying specific product attributes, as taught by Penilla, to provide more targeted content that is relevant to the user. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar et al. (2014/0201004) and Pande et al. (2019/0385213) in view of Finbow (2017 /0270502).

Claim 10 and 20
The combination of Parundekar and Pande teach using user data regarding items previously purchased or owned to present targeted content within a vehicle. Neither teach the detecting of products in a vehicle. Finbow discloses the limitations as shown:
wherein the one or more physical processors are further configured by the machine-readable instructions to: detect presence of individual products near and/or within the interior of the vehicle and wherein the individual groups of products  include the individual products detected near and/or within the interior of the vehicle (Finbow [0005]) See at least “the invention provides a sensor system comprising a sensor housing, a sensor contained within said housing, said sensor being configured to detect one or more characteristics of a passive tag or of a physical object representative of a specific product…” See [0021] where the sensors are within a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of presenting in-vehicle content and identifying products owned by a user, as taught by Parundekar and Pande, the method of identifying specific product attributes, as taught by Finbow, to provide more targeted content that is relevant to the user.



 
Response to Arguments
Applicant’s arguments  with respect to the rejection(s) of claim(s) 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pande et al. (2019/0385213)

Applicant Argues: Burr does not describe determining the individual quantities of products that are included in each of these "same family" groups.

Examiner agrees and has cited Pande et al. (2019/0385213) for the teaching.


Applicant Argues:  Parundekar and Burr fails to teach or suggest "determine, for the individual users, individual quantities of products included in individual groups of products, including determining the first group of products includes a first quantity of products, and the second group of products includes a second quantity."

Examiner agrees and has cited Pande et al. (2019/0385213) for the teaching.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681